Exhibit 10.50

PHARMERICA CORPORATION

SUMMARY OF 2009 LONG-TERM INCENTIVE PLAN

On March 3, 2009, the Compensation Committee of the Board of Directors of
PharMerica Corporation (the “Corporation”) adopted the 2009 Long-Term Incentive
Program (the “LTIP”) under the PharMerica Corporation 2007 Omnibus Plan, as
amended (the “Omnibus Plan”), to provide stock options, performance share unit
awards, and performance-based cash awards to the Corporation’s executives and
certain other officers and employees based on pre-established performance
objectives and goals. The LTIP advances the Corporation’s commitment to
performance-based compensation practices by providing participants an
opportunity to earn equity-based and cash awards upon the achievement of certain
pre-established long-term performance objectives. The LTIP also is designed to
drive consistent growth of the Corporation over a multiple-year performance
period.

Eligibility. The Chief Executive Officer, the other executive officers and all
employees in grades “J” through “N” are eligible to receive awards under the
LTIP.

Performance Cycle. LTIP performance cycle begins on January 1, 2009 and ends on
December 31, 2011.

Award Targets. The amount of the awards under the LTIP are based on individual
participant bonus targets and company performance criteria. Individual
participant bonus targets are established by the Compensation Committee for each
participant based upon the Compensation Committee’s determination of the
appropriate bonus target amounts which will enable the Corporation to remain
competitive and retain and recruit top employees.

The Compensation Committee established the bonus targets under the LTIP for the
Corporation’s principal executive officer, principal financial officer and
fiscal 2008 named executive officers as follows:

 

Executive

 

Title

 

Bonus Target

Gregory S. Weishar

  Chief Executive Officer   200% of base salary

Michael J. Culotta

  Executive Vice President & Chief Financial Officer   175% of base salary

Robert McKay

  Senior Vice President of Sales and Marketing   130% of base salary

Thomas Caneris

  Senior Vice President, General Counsel and Secretary   140% of base salary

Anthony Hernandez

  Senior Vice President of Human Resources   100% of base salary

In general, the Compensation Committee, or the Chief Executive Officer, as
applicable has the authority to make such combination of cash awards, stock
options and performance share units as deemed appropriate. The Compensation
Committee granted the 2009 LTIP awards for the fiscal 2008 named executive
officers in the following amounts as a percentage of the bonus target: 50% non
performance-based stock options and 50% performance share units.

On March 3, 2009, the Compensation Committee awarded non performance-based stock
options under the LTIP for the Corporation’s principal executive officer,
principal financial officer and fiscal 2008 named executive officers as follows:

 

Executive

  

Title

  

Stock Options (50% of Bonus Target)

Gregory S. Weishar

   Chief Executive Officer    166,664

Michael J. Culotta

   Executive Vice President & Chief Financial Officer    83,615

Robert McKay

   Senior Vice President of Sales and Marketing    37,912

Thomas Caneris

   Senior Vice President, General Counsel and Secretary    40,791

Anthony Hernandez

   Senior Vice President of Human Resources    23,652

The Compensation Committee delegated authority to the Chief Executive Officer to
determine the bonus targets for other employees within the target ranges
approved by the Compensation Committee.

Performance Criteria. The LTIP performance criteria are tied to company
performance. Company performance will be measured for purposes of the LTIP by
comparing the Corporation’s adjusted EBITDA at the end of the performance cycle
to a target end-of-performance cycle adjusted EBITDA set by the Committee. With
respect to the Chief Executive Officer and Executive Vice



--------------------------------------------------------------------------------

Presidents the adjusted EBITDA target accounts for 85% of their respective
performance target and the remaining 15% is determined by achievement of a
target measure of an adjusted return on invested capital (“ROIC”).

Award Payouts. Award payouts are based on the percentage of the performance
target achieved. Generally, the percentage of the award earned at the end of the
performance cycle based on the performance target shall be determined according
to the following schedule; however the actual LTIP award payout will be
interpolated between the percentages set forth in the chart based on actual
results:

 

Performance Level

  

Payout Level

< 75% of Performance Target

       0% of Award Target

75% of Performance Target

     50% of Award Target

90% of Performance Target

     80% of Award Target

100% of Performance Target

   100% of Award Target

110% of Performance Target

   140% of Award Target

120% of Performance Target

   180% of Award Target

125% of Performance Target

   200% of Award Target

> 125% of Performance Target

   200% of Award Target

Award Agreements. Awards of stock options, performance share units and long-term
cash awards are made under the LTIP pursuant to award agreements with each
recipient. The forms of Non-Qualified Stock Option Agreement, Performance Share
Award Agreement and Long-Term Cash Award Agreement are filed, respectively, as
Exhibits 10.44, 10.26 and 10.27 to the Corporation’s Quarterly Reports on Form
10-Q for the periods ended March 31, 2008, June 30, 2007 and June 30, 2007,
respectively, and are incorporated herein by reference. The form of Performance
Share Award Agreement for the Chief Executive Officer and the Executive Vice
Presidents, including the adjusted EBITDA and ROIC performance targets, is filed
as Exhibit 10.49 to the Corporation’s Current Report on Form 8-K filed with the
SEC on March 9, 2009, and is incorporated herein by reference.

Payment of Awards. Equity-based and cash awards will be paid on a specific date
by which the Compensation Committee reasonably expects it will be able to
determine whether and the extent that the performance target applicable to such
award was met. The Corporation will make the payment of the LTIP awards to
participants as soon as administratively practicable following the date of the
award determination, but no later than March 15, 2012.

Vesting and Forfeiture. Recipients of LTIP awards generally must remain
continuously employed by the Corporation until the date designated for payout
under the applicable award agreement and receive a certain minimum score on
their general performance appraisals for the LTIP period. Exceptions may be
provided for termination of employment by reason of death, disability,
retirement and change in control.

Other Terms & Provisions. Participants are not permitted to transfer LTIP
awards, except by will or the laws of descent and distribution. The Corporation
is entitled to withhold from any payments of awards under the LTIP or the
Omnibus Plan any and all amounts required to be withheld for federal, state and
local withholding taxes. The Compensation Committee has the discretion to change
terms and conditions of LTIP awards as it deems necessary to ensure that the
LTIP awards satisfy all requirements for “performance-based compensation” within
the meaning of Section 162(m)(4)(c) of the Internal Revenue Code. In addition to
the above conditions, payment of any incentive award is contingent upon the
participant executing a written agreement to protect company assets.